Exhibit 10.6

 

Sultanate of Oman

Ministry of Tourism

Muscat

 

Ref: FO/IP/4407/2015

Date: 2 July 2015

 

Mr. Drohen Francis Joseph

Managing Director

Omagine LLC

PO Box 708, RB: 115

 

Dear Sir,

 

Subject: Usufruct Agreement for Government Touristic Land No 1, 74SW quarter, Al
Seib state

 

I am pleased to attach the following documents:

 

1.Original Usufruct Agreement for the Government Touristic Land No 1 in the 74SW
quarter, located in Al Seib state, with a size of 1,000,000 sqm (one million
square meters) after having been approved by the relevant authorities.

 

2.Minutes of receiving and handing over the abovementioned land.

 

We ask you to receive the land and begin procedures for executing the project as
per the development agreement entered into with you, keeping in mind that the
effective commencement date of the development agreement is 1 July 2015.

 

Kind regards,

 

(signed and stamped)

Hilal Bin Ghalib Bin Ali Al Hannai

Green Tourism Advisor

Delegated to oversee the tasks of the Director General of Planning, Follow up,
and information



 

 

 

Sultanate of Oman

Ministry of Tourism

Muscat

 

Minutes of Receipt and Handover

 

Upon the approval of the Ministry of Tourism to lease the Government Touristic
Land No 1 in the 74SW quarter, located in Al Seib state, Muscat, with a size of
1,000,000 sqm (one million square meters), to Omagine LLC, the above-mentioned
land has been handed over to the Company on 1 July 2015, and the Usufruct
Agreement has been executed with the Company on 1 July 2015.

 

No.

 

Name Signature and stamp 1.

On behalf of Ministry of Tourism

Director of PLaning and Development

(signed and stamped) 2.

On behalf of Omagine LLC

Mr. Drohen Francis Joseph

(signed and stamped)

 

This Minutes has been prepared in 2 copies, one copy to be handed over to the
Ministry of Tourism and the second copy to Omagine LLC.

 

Date: 2 July 2015

 



2
2

